Citation Nr: 9935184	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hearing loss 
disability.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1976.

This appeal arose from a July 1992 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for PTSD, 
assigning it a noncompensable evaluation, and which also 
denied service connection for a bilateral hearing loss 
disability.  This decision was confirmed and continued by 
rating decisions issued in May and October 1993 and May 1994.  
In July 1998, the Nashville, Tennessee, RO continued to deny 
the benefits sought by the appellant.  In January 1999, the 
Board of Veterans' Appeals (Board) remanded this case in 
order to clarify the veteran's representation.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's PTSD from October 30, 1991 to the present 
has been manifested by a euthymic, mildly labile mood; no 
evidence of delusions, looseness of associations, or 
tangentiality; no impairment of thought processes; logical 
and coherent speech and some dreams.

2.  The veteran has not been shown through competent medical 
evidence to suffer from a hearing loss disability which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected PTSD from October 30, 1991 to November 7, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.132, 
Code 9411 (1996).

2.  The criteria for a compensable evaluation for the 
service-connected PTSD from November 7, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.126(a), Code 9411 
(1999).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a hearing loss disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for the service-connected PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board notes that the pertinent regulations governing 
evaluations of mental disorders were recently amended, 
effective November 1996.  The Court has stated that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70 (1994); Hayes v. 
Brown, 5 Vet. App. 60 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  A recent opinion of the VA Office of 
General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in July 1998, a supplemental 
statement of the case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the older criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.  In the instant case, the veteran's PTSD will be 
evaluated under the new rating criteria, as these are more 
beneficial to the veteran.  See Fugere v. Derwinski, 1 Vet. 
App. 103 (1990); aff'd 972 F.2d 331 (Fed. Cir. 1992).

The relevant evidence of record included an October 1991 VA 
hospitalization report.  The veteran had been admitted 
secondary to increased anxiety, decreased sleep and 
occasional suicidal ideation.

In May 1992, the veteran was afforded an examination by a 
board of three examiners.  He indicated that he had had 
trouble holding down a job despite being a master carpenter.  
He noted that he had trouble getting along with others and 
just would not show up for work.  It was commented that his 
clinical course was complicated by drug abuse.  The mental 
status examination found that he was cooperative; his speech 
was somewhat hesitant but was without abnormality.  His mood 
was only slightly depressed, and his affect was somewhat 
restricted but appropriate to content.  He was oriented in 
three spheres.  He was also logical and coherent; there were 
no hallucinations.  He was diagnosed with PTSD.

The veteran was hospitalized at a VA facility in July 1992.  
His chief complaints were of insomnia for five days, strong 
suicidal ideation and depression.  He reported that he heard 
voices telling him to harm himself.  He was re-hospitalized 
at a VA facility between August and September 1992.  His 
chief complaints were of insomnia, anxiety, agitation, 
auditory hallucinations (of Vietnam and of voices telling him 
to harm himself), flashbacks, and nightmares.  The objective 
findings noted that he was anxious, with a depressed mood, a 
blunted affect and normal speech with slightly increased 
psychomotor activity.  He was alert and oriented in three 
spheres.  His memory was good and he had poor concentration.  
There was no evidence of looseness of associations, flights 
of ideas or delusions.

The veteran was hospitalized at a VA facility in June 1993.  
A history of schizoaffective disorder, depressed type, as 
well as an antisocial personality disorder and depression 
were noted.  Polysubstance abuse was also referred to.  His 
mood displayed mild to moderate depression; he also 
complained of voices that were telling him to harm himself.  
His speech was without deficit and his psychomotor activity 
was within normal limits.  He was alert, oriented in three 
spheres, coherent, logical and goal directed.  Looseness of 
associations or delusions were not present.  

VA afforded the veteran an examination in January 1998.  He 
indicated that he had not had any treatment since July 1993.  
He stated that the "war is still in his head," but noted 
that his mood was "OK" when he was not agitated.  He noted 
that his sleep was better and that he felt better.  He 
referred to continuing dreams about Vietnam events, although 
these were reduced to about two per month as opposed to two 
per week.  He noted that he was attending Alcoholics 
Anonymous and had married a woman from the group.  They had a 
child and he described his marriage as good.  The mental 
status examination noted that his mood was euthymic and 
mildly labile.  There was no evidence of delusions, looseness 
of associations or tangentiality.  He was occasionally 
dramatic in his presentation.  He stated that he wanted to 
stay away from drugs and psychiatrists.  There was no 
impairment of thought processes or communication.  There were 
no delusions and any hallucinations were transient and 
unintelligible; in fact, he noted that he could ignore them.  
His speech was within normal limits and was logical.  He had 
some trouble with impulse control.  The only PTSD symptoms 
noted were dreams and transient deja-vu experiences.  The 
diagnosis was PTSD by history in current partial remission.  
His condition had reportedly improved since the last VA 
examination; his PTSD symptoms were noted to result in 
minimal impairment.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected PTSD from October 30, 1991 to November 7, 1996, the 
effective date of the change in the applicable regulations, 
is not warranted.  A review of the relevant evidence does not 
indicate that his PTSD was causing mild social and industrial 
impairment at that time.  The May 1992 VA examination report 
indicated that he had had trouble maintaining employment even 
though he was a master carpenter.  The examiner noted that it 
was unclear whether this difficulty was related to his 
tendency to isolate himself from others or was due to his 
substance abuse.  Significantly, there was no suggestion that 
he was unemployed at the time of this examination.  The 
examiner noted that the veteran's clinical picture was 
complicated by substance abuse.  He was noted to have 
difficulties getting along with others, with a tendency to 
avoid people.  He was hospitalized twice during 1992 and once 
in 1993.  Each time, he was noted to be cooperative, alert, 
oriented, coherent, logical, and goal directed.  The above 
objective evidence does not indicate that his PTSD symptoms 
resulted in more than some adverse effect on relationships 
with others.

It is further found that a compensable evaluation for the 
service-connected PTSD from November 7, 1996 pursuant to the 
new rating criteria is not warranted.  The evidence indicates 
that the veteran is working as a carpenter, both for others 
and as an independent subcontractor.  He had been arrested on 
three occasions for assault as a result of fights with co-
workers and supervisors; he felt they were exploiting him 
because of his skills and the scarcity of labor.  He made no 
mention of any symptoms of PTSD playing any role in these 
altercations.  The mental status examination conducted in 
January 1998 by VA noted that his mood was mildly labile; 
however, there was no evidence of any impairment of his 
thought processes and there were no delusions, tangentiality 
or looseness of associations.  He was logical and coherent, 
although he did have some trouble with impulse control.  The 
only PTSD symptoms reported at the time of this examination 
were bad dreams and a feeling of "déjà vu."  In fact, his 
PTSD was noted to be in partial remission, resulting in only 
minimal impairment.  Significantly, antisocial and paranoid 
personality disorders were also diagnosed.  His Global 
Assessment of Functioning Score was 65, which represented 
between some mild and moderate symptoms.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pp. 46-47 (4th ed., revised 1994).  
Importantly, it is noted that the examination report 
indicated that he had not received treatment or medication 
for his PTSD since July 1993.  This evidence does not 
establish that his PTSD symptoms themselves have resulted in 
periods of decreased efficiency and ability to perform 
occupational tasks, or the need for continuous medication, so 
as to justify the assignment of a 10 percent evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected PTSD between October 30, 
1991 and November 7, 1996 under the regulations then in 
effect; the preponderance of the evidence is also against the 
veteran's claim for an evaluation in excess of 0 percent 
according to the rating criteria in effect subsequent to 
November 7, 1996.


II.  Service connection for a hearing 
loss disability

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's service medical records included an entrance 
examination performed in September 1974.  On the authorized 
audiological evaluation, pure tone 

thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0

0
LEFT
0
5
0

0

In February 1976, he was treated for right ear external 
otitis.  The examination also noted a perforated right ear 
drum.  A separation examination was performed in April 1976.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
0
0
LEFT
20
20
5
15
0

A January 1992 VA outpatient treatment record noted that the 
veteran was coughing green sputum.  An evaluation of the ears 
found that the right ear was obstructed.  The tympanic 
membrane was dull and erythematous.  He complained of 
decreased hearing.  Otitis externa and otitis interna were 
diagnosed.  He was hospitalized at a VA facility in July 
1992.  Both ears were erythematous.  He reported constant 
tinnitus on the right and occasional tinnitus on the left.  
The Weber test showed lateralization to the left ear; the 
Rinne test found air conduction was greater than bone 
conduction, which was noted to be greater on the left.  He 
reported decreased hearing sensation on whisper test in the 
right ear.

The veteran was examined by VA in January 1998.  He reported 
the sudden loss of hearing following an explosion in front of 
him in 1975.  He said that his hearing had gradually returned 
and he indicated his belief that he heard pretty well now.  
He did complain of occasional pain and pressure in the ears.  
He referred to military, occupational and recreational noise 
exposure.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
20
35
LEFT
25
20
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.  The 
diagnosis was essentially normal hearing in the left ear and 
low normal to mild sensorineural hearing loss in the right 
ear.

An ear diseases examination was also performed by VA in 
January 1998.  This noted that the auricles and the external 
canals were within normal limits.  The left external canal 
was notable for a prominent anterior canal wall bulge.  The 
tympanic membranes were normal.  There was no sign of active 
middle ear infection.  A tympanogram was within normal limits 
bilaterally.  The impression was that he had military noise 
exposure related hearing loss which had started in 1975.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no evidence that a hearing loss 
was present in service.  Audiological evaluations conducted 
as part of the entrance and separation examinations were 
within normal limits.  Therefore, there is no objective 
evidence of the existence of a disease or injury in service.  
Significantly, the evidence does not demonstrate the 
existence of a current hearing loss disability, as defined by 
the applicable VA laws and regulations.  Since no current 
hearing loss disability is present, and given the lack of any 
hearing loss noted in service, the question of a link between 
a current disability and service has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

An evaluation in excess of 0 percent for the service-
connected PTSD between October 30, 1991 and November 7, 1996 
is denied.

An evaluation in excess of 0 percent for the service-
connected PTSD from November 7, 1996 is denied.

Service connection for a hearing loss disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

